UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant’s; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 1-3016 WISCONSIN PUBLIC SERVICE CORPORATION (A Wisconsin Corporation) 700 North Adams Street P. O. Box 19001 Green Bay, WI54307-9001 800-450-7260 39-0715160 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large Accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [x ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common stock, $4 par value, 23,896,962 shares outstanding at November 2, 2007 WISCONSIN PUBLIC SERVICE CORPORATION FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2007 CONTENTS Page COMMONLY USED ACRONYMS 2 FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (Unaudited) Condensed Consolidated Statements of Income 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Capitalization 6 Condensed Consolidated Statements of Cash Flows 7 CONDENSED NOTES TO FINANCIAL STATEMENTS OF Wisconsin Public Service Corporation and Subsidiaries 8-24 Page Note 1 Financial Information 8 Note 2 Cash and Cash Equivalents 9 Note 3 Risk Management Activities 9 Note 4 Goodwill and Other Intangible Assets 9 Note 5 Short-Term Debt and Lines of Credit 10 Note 6 Long-Term Debt 10 Note 7 Asset Retirement Obligations 10 Note 8 Income Taxes 11 Note 9 Commitments and Contingencies 12 Note 10 Guarantees 17 Note 11 Employee Benefit Plans 17 Note 12 Stock-Based Compensation 19 Note 13 Comprehensive Income 20 Note 14 Regulatory Environment 20 Note 15 Segments of Business 23 Note 16 New Accounting Pronouncements 24 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25-42 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 44 PART II. OTHER INFORMATION 45 Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 6. Exhibits 45 Signature 46 EXHIBIT INDEX 47 12.1 Ratio of Earnings to Fixed Charges andRatioof Earnings to Fixed Charges and Preferred Dividends 31.1 Certification of Principal Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Wisconsin Public Service Corporation 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Wisconsin Public Service Corporation 32.1 Written Statement of the Principal Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for Wisconsin Public Service Corporation Commonly Used Acronyms ATC American Transmission Company LLC DOE United States Department of Energy DPC Dairyland Power Cooperative EPA United States Environmental Protection Agency ESOP Employee Stock Ownership Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission ICC Illinois Commerce Commission IRS Internal Revenue Service MISO Midwest Independent Transmission System Operator MPSC Michigan Public Service Commission MPUC Minnesota Public Utility Commission NYMEX New York Mercantile Exchange PEC Peoples Energy Corporation PSCW Public Service Commission of Wisconsin SEC Securities and Exchange Commission SFAS Statement of Financial Accounting Standards WDNR Wisconsin Department of Natural Resources WPSC Wisconsin Public Service Corporation -2- Forward-Looking Statements In this report, WPSC and its subsidiary make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Although WPSC and its subsidiaries believe that these forward-looking statements and the underlying assumptions are reasonable, it cannot provide assurance that they will prove correct.Except to the extent required by the federal securities laws, WPSC and its subsidiaries undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In addition to statements regarding trends or estimates in Management's Discussion and Analysis of Financial Condition and Results of Operations forward-looking statements included or incorporated in this report include, but are not limited to statements regarding future: ● Revenues or expenses, ● Capital expenditure projections, and ● Financing sources. Forward-looking statements involve a number of risks and uncertainties.There are many factors that could cause actual results to differ materially from those expressed or implied in this report.Some risk factors that could cause results different from any forward-looking statement include those described in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2006 and as such may be amended or supplemented in Part II, Item 1A of this report.Other factors include: ● Integrys Energy Group, the parent company of WPSC, may be unable to achieve the forecasted synergies at its utility subsidiaries that are anticipated from its merger with PEC or it may take longer or cost more than expected to achieve these synergies; ● Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions; ● The impact of recent and future federal and state regulatory changes, including legislative and regulatory initiatives regarding deregulation and restructuring of the electric utility industry, changes in environmental, tax and other laws and regulations to which WPSC and its subsidiary are subject, as well as changes in application of existing laws and regulations; ● Current and future litigation, regulatory investigations, proceedings or inquiries, including but not limited to, manufactured gas plant site cleanup, pending EPA investigations of WPSC generation facilities and the contested case proceeding regarding the Weston 4 air permit; ● The credit ratings of WPSC could change in the future; ● Resolution of audits and other tax disputes with the IRS, Wisconsin and Michigan state revenue agencies and other tax authorities; ● Available sources and costs of fuels and purchased power; ● Investment performance of employee benefit plan assets; ● Advances in technology; ● Effects of and changes in political, legal and economic conditions and developments in the United States; ● The impact of fluctuations in commodity prices, interest rates and customer demand; ● Potential business strategies, including acquisitions or dispositions of assets or businesses, which cannot be assured to be completed (including, but not limited to, the construction of the Weston 4 power plant); ● The direct or indirect effects of terrorist incidents, natural disasters or responses to such events; ● Financial market conditions and the results of financing efforts, including risks associated with commodity prices (particularly natural gas and electricity), interest rates and counter-party credit; ● Weather and other natural phenomena, in particular the effect of weather on natural gas and electricity sales; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by the registrant from time to time with the SEC. Forward-looking statements are subject to assumptions and uncertainties, therefore actual results may differ materially from those expressed or implied by such forward-looking statements. -3- PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 Millions 2007 2006 2007 2006 Operating revenues Electric $ 309.3 $ 285.9 $ 853.7 $ 754.2 Natural gas 56.5 49.2 325.2 310.2 Total operating revenues 365.8 335.1 1,178.9 1,064.4 Electric production fuels 48.9 37.3 127.0 104.2 Purchased power 104.6 110.9 306.3 263.3 Natural gas purchased for resale 34.6 30.5 221.0 222.9 Operating and maintenance expense 81.7 69.3 267.5 226.0 Depreciation and amortization expense 23.5 24.0 72.7 71.4 Taxes other than income taxes 11.0 10.7 33.5 32.5 Operating income 61.5 52.4 150.9 144.1 Miscellaneous income 4.2 2.5 12.5 11.6 Interest expense (11.5 ) (9.9 ) (33.1 ) (29.1 ) Other expense (7.3 ) (7.4 ) (20.6 ) (17.5 ) Income before taxes 54.2 45.0 130.3 126.6 Provision for income taxes 19.9 18.1 48.4 46.8 Net income before preferred stock dividends of subsidiary 34.3 26.9 81.9 79.8 Preferred stock dividend requirements 0.7 0.7 2.3 2.3 Earnings on common stock $ 33.6 $ 26.2 $ 79.6 $ 77.5 The accompanying condensed notes are an integral part of these statements. -4- WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30 December 31 (Millions) 2007 2006 Assets Cash and cash equivalents $ 0.4 $ 0.8 Restricted cash - 22.0 Accounts receivable, net of reserves of $7.0 at September 30, 2007 and December 31, 2006 220.8 170.1 Receivables from related parties 162.6 18.9 Accrued unbilled revenues 38.7 60.0 Inventories 94.4 102.3 Current assets from risk management activities 21.6 17.5 Materials and supplies, at average cost 25.6 24.5 Prepaid federal income tax - 31.6 Prepaid gross receipts tax 25.4 34.1 Other current assets 15.4 21.9 Current assets 604.9 503.7 Property, plant, and equipment, net of accumulated depreciation of $1,094.6 and $1,046.0, respectively 2,032.5 1,968.9 Regulatory assets 216.1 290.3 Receivables from related parties 49.8 56.4 Other 112.9 137.3 Total assets $ 3,016.2 $ 2,956.6 Liabilities and Shareholders' Equity Short-term debt $ 89.2 $ 48.0 Current portion of long-term debt - 22.0 Accounts payable 173.0 178.1 Payables to related parties 10.8 25.2 Current liabilities from risk management activities 10.8 11.3 Accrued taxes 157.7 2.4 Other current liabilities 50.3 68.6 Current liabilities 491.8 355.6 Long-term debt to parent 10.7 11.0 Long-term debt 620.7 620.6 Deferred income taxes 174.3 156.8 Deferred investment tax credits 12.1 12.9 Regulatory liabilities 240.0 272.0 Environmental remediation liabilities 67.7 67.8 Pension and postretirement benefit obligations 128.4 186.5 Payables to related parties 19.0 18.1 Other 82.2 104.1 Long-term liabilities 1,355.1 1,449.8 Commitments and contingencies Preferred stock with no mandatory redemption 51.2 51.2 Common stock equity 1,118.1 1,100.0 Total liabilities and shareholders' equity $ 3,016.2 $ 2,956.6 The accompanying condensed notes are an integral part of these statements. -5- WISCONSIN PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CAPITALIZATION (Unaudited) September 30 December 31 (Millions, except share amounts) 2007 2006 Common stock equity Common stock, $4 par value, 32,000,000 shares authorized, shares outstanding $ 95.6 $ 95.6 Premium on capital stock 693.3 685.1 Accumulated other comprehensive loss (0.1 ) (0.2 ) Retained earnings 329.3 319.5 Total common stock equity 1,118.1 1,100.0 Preferred stock Cumulative, $100 par value, 1,000,000 shares authorized with no mandatory redemption - Series Shares
